Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Request for Continued Examination under 37 CFR 1.1141
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on September 24, 2020 has been entered. 
This action is a non-final action on the merits in response to the application filed on 09/24/2020.
Claims 1, 17 and 23 have been amended. Claims 7, 9-12, 14, 15 and 24-26 have been cancelled. Claims 1-6, 8, 13, 16-20, 23 and 27-32 are currently pending and have been examined in this application.

Response to Amendment
Applicant’s amendments have been considered.

Response to Arguments

Applicant’s remarks have been considered.
In the remarks Applicant argues that, “none of the cited references disclose: “determine whether the vehicle in which the mobile computing device is temporarily disposed is (a) a primary vehicle associated with the user's insurance policy or (b) an other vehicle driven by the user, wherein the other vehicle driven by the user is a rental vehicle or a borrowed vehicle.”
Examiner respectfully disagrees. The collected data of Basir may include insurance information (see ¶0067 and ¶0015), and where the insurance information is associated with a user vehicle. The collected data is associated with either a vehicle or user profile (see ¶0016) and can be further analyzed over multiple journeys to determine the number of distinct drivers, recognize which drivers are driving during a journey (see ¶0018) and which drivers are driving each vehicle (see ¶0021-¶0023 and ¶0026).  Clearly this data can be used to determine what vehicle is primarily driven by a driver versus those vehicle(s) driven not as often which satisfies the limitation requirements. Further in reference to the other vehicle being a rental vehicle or a borrowed vehicle these are merely labels for another vehicle. The wherein clause does not functionality change the limitation.  Grokop discloses a mobile temporarily deposed in a vehicle (see at least Figure 9 and associated text; see also 0078-0080, mobile device). Therefore, Basir and Grokop do teach and suggest the limitation. 
	

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

	
Claims 1-6, 8, 13,16-23 are rejected under 35 U.S.C. 103(a) as being unpatentable over Basir et al. (US 2013/0041521) in view of Grokop et al. (US 2013/0245986) further in view of Lehmann et al. (US 2010/0030582).

19. Claim 1:

A computer-implemented method for verifying the use of a primary vehicle associated with a user’s insurance policy comprising: (see at least 0018 -0026, determine which drivers are driving in each vehicle during each journey, thus indicating a particular vehicle being used by a user on multiple journeys (0024); see also 0041, determining frequent driver of a vehicle; see also 0067, data is used to determine insurance rates thus indicating individuals holding a policy; see also ¶0015, tracking and determining various parameters such as driver behavior and insurance premiums for the vehicle thus indicating the user has an insurance policy)
generating sensor data by one or more sensors of a [mobile computing device] temporarily disposed inside a vehicle; (see at least ¶0044, data sources includes various sensors)
generating, with the one or more computer processors, a trip log including portions of the sensor data generated by the mobile device at times between the first point in time and the second point in time; (see at least Figure 1 and associated text; see also 0013-0015, collected data is stored; see also 0016-0018, the server includes profiles related to the vehicle or user and contain information gathered from the vehicle/user operation including journeys associated to vehicle/user)
storing, with the one or more computer processors, the trip log in a trip database; (see at least 0016-0018, server stores data related to journeys taken by vehicle/user; see also 0023-0026, collecting trip data)
[and when a number of previously stored trip logs exceeds the threshold number,] triggering, with the one or more computer processors, an execution of a multivariate analysis of the sensor data of the trip log and the sensor data of  previously stored trip logs in the trip database to determine  whether the vehicle in which [the mobile computing device is temporarily disposed] is (a) primary vehicle associated with the user’s insurance policy or (b) an other vehicle driven by the user, wherein the other vehicle driven by the user is a rental vehicle …(see at least 0040, using feature extraction and pattern classification algorithms as well as unsupervised learning such as k-means or clustering (e.g. multivariate analysis means); see also ¶0044-¶0056, data sources includes sensor data such as brake pressure, stop sequence, acceleration; see also 0018-0026, determine which drivers are driving in each vehicle during each journey, thus indicating a particular vehicle being used by a user on multiple journeys (0024); see also 0041, determining frequent driver of a vehicle; see also 0057, provide identification of a common driver across multiple journeys spanning one or more vehicles and a total number of drivers involved in a set of journeys performed by one or more vehicles, and where this information can be used to identify which vehicles are used the most; see also 0067, data is used to determine insurance rates thus indicating individuals holding a policy; Examiner notes, that the amendment did not change the scope of the limitations and the citations which were affirmed by the Board are applicable ) 
by using a learning algorithm to cluster the trip loo and the previously stored trip loos into a primary vehicle trip log group or one or more other vehicle trip log 
While Basir discloses the above limitations, Basir does not explicitly disclose the following limitations; however, Grokop does disclose:
generating sensor data by one or more sensors of a mobile computing device temporarily disposed inside a vehicle; (see at least Figure 9 and associated text; see also 0078-0080, mobile device may obtain sensor data and compute likelihoods for a particular mobile device state)
receiving, via a network interface, an indication of a vehicle entry event and a vehicle exit event from the mobile computing device temporarily disposed inside the vehicle, wherein the vehicle entry event corresponds to a user of the mobile device entering a vehicle at a first point in time; (see at least Figure 1 and associated text; see also 0002-0006, a mobile device is used to detect that a user is traveling in association with a vehicle based on motion data; see 
wherein the vehicle exit event corresponds to the user exiting the vehicle at a second point in time; (see at least Figure 1 and associated text; see also 0002-0006, a mobile device is used to detect that a user is traveling in association with a vehicle based on motion data; see also 0017-0018; see also 0025, motion state machine based on sensor data determines whether the use of mobile device is walking, standing, sitting in an automobile, etc.; see also 0032 and 0038, detect a user is riding in a vehicle, walks to a car, enters or exits; Figure 9 and associated text; see also 0078-0080, mobile device may obtain sensor data and compute likelihoods for a particular mobile device state)
generating, with the one or more computer processors, a trip log including portions of the sensor data generated by the sensors of the mobile device temporarily disposed inside the vehicle at times between the first point in time and the second point in time; (see also 0078-0080, mobile device may obtain sensor data and compute likelihoods for a particular mobile device state; see also 0019-0020, mobile device may include sensors for collecting vehicle data) 
…the mobile computing device is temporarily disposed…(see at least Figure 9 and associated text; see also 0078-0080, mobile device may obtain sensor data and compute likelihoods for a particular mobile device state)
…based on one or more of: (i)    acceleration or braking patterns associated with the vehicle determined based on sensor data stored in each trip log; (ii)    audio signals associated with the vehicle determined based on sensor data stored in each trip log; (iii)    driving routes associated with the vehicle determined based on sensor  data stored in each trip log; or (iv) destinations associated with the vehicle determined based on sensor data stored in each trip log (see also 0078-0080, mobile device may obtain sensor data and compute likelihoods for a particular mobile device state; see also 0019-0020, mobile device may include sensors for collecting vehicle data; see also ¶0005, ¶0018, acceleration data is collected; see also ¶0042, differentiates between acceleration and braking; see also ¶0024, identify audio signals )
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the vehicle monitoring system including vehicle and driver behavior of Basir and the detection of various motion states of a mobile device as taught in Grokop in order to collect vehicle usage data which can be used to determine user and/or vehicle behavior (see 0002-0003). Further, the combination the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

and when a number of previously stored trip logs exceeds the threshold number, ( see at least 0030-0031, determining a number of trip data objects in a trip history is below a threshold variable for a minimum trip size, and where one could reasonably determine if a threshold value is exceeded ) 
It would have been obvious to one of ordinary skill in the art at the time of the vehicle monitoring system including vehicle and driver behavior of Basir and the detection of various motion states of a mobile device as taught in Grokop with the trip object threshold functionality of Lehmann in order to obtain an acceptable amount of trip data to obtain more accurate results when analyzing data.

20. Claim 2:
Basir, Grokop and Lehmann disclose claim 1 above, and Basir further discloses a gps receiver and location information (see 0013 and 0034). Grokop further discloses:
•    further comprising receiving a geographic location associated with the vehicle entry event and the vehicle exit event with the indication of the vehicle entry event and the indication of the vehicle exit event, respectively, (see at least 0019 and 0024-0025, determining that a mobile is stopped and positioning information using GPS; see also 0034-0035)


21.    Claim 3:
Basir, Grokop and Lehmann disclose claim 1, above and Basir further discloses
unsupervised learning (see 0040). Grokop further discloses:
•    further comprising: receiving the indication of the vehicle entry event and the indication of the vehicle exit event based on an execution of a supervised classification algorithm on the mobile computing device. ( see at least ¶0016, classifier decision refers to a determination of the present motion state of a mobile device; see also 0025-0027, motion classifiers)
It would have been obvious to one of ordinary skill in the art at the time of the vehicle monitoring system including vehicle and driver behavior of Basir and the detection of various motion states of a mobile device as taught in Grokop with the trip object threshold functionality of Lehmann in order to obtain an acceptable amount of trip data to obtain more accurate results when analyzing data.

22.    Claim 4:
Basir, Grokop and Lehmann disclose claim 1, above. Grokop further discloses:

It would have been obvious to one of ordinary skill in the art at the time of the vehicle monitoring system including vehicle and driver behavior of Basir and retrieving sensor data as taught in Grokop with the trip object threshold functionality of Lehmann in order to obtain an acceptable amount of trip data to obtain more accurate results when analyzing data.

23.    Claim 5:
Basir, Grokop and Lehmann disclose claim 1, above. Grokop further discloses:
•    further comprising retrieving sensor data that includes data from a geographic positioning system (GPS) receiver that is integrated with the mobile computing device, (see at least 0019 and 0024, GPS receiver) (Basir 0013 and 0034, GPS receiver)
It would have been obvious to one of ordinary skill in the art at the time of the vehicle monitoring system including vehicle and driver behavior of Basir and retrieving sensor data as taught in Grokop with the trip object threshold functionality of Lehmann in order to obtain an acceptable amount of trip data to obtain more accurate results when analyzing data.

24.    Claim 6:
Basir, Grokop and Lehmann disclose claim 1, above. Grokop further discloses:



25. Claim 8:
While Basir, Grokop and Lehmann disclose claim 2, above, and Grokop further discloses: [further comprising: capturing in the trip log] an originating point based having the geographic location associated with the vehicle entry event and a destination point having the geographic location associated with the vehicle exit event, (see also 1J0019, the mobile device may collect data using a GPS receiver which would provide location information), neither Grokop nor Lehmann explicitly disclose the following limitation; however; Basir does disclose:
•    further comprising: capturing in the trip log the originating point [based on the indication of the vehicle entry event] and the destination point [based on the indication of the vehicle exit event.] (see at least 1J0034, start and end locations; see also 1J0013, GPS receiver)
It would have been obvious to one of ordinary skill in the art at the time of the vehicle monitoring system including vehicle and driver behavior of Basir and the detection of various motion states of a mobile device as taught in Grokop with the 

30.    Claim 13:
While  Basir, Grokop and Lehmann disclose claim 1, above, neither Grokop nor Lehmann explicitly disclose the following limitation; however, Basir further discloses:
wherein using the learning algorithm to cluster the trip log and the previously stored trip logs into a primary vehicle trip log group or one or more other vehicle trip log groups includes clustering the trip long and the previously stored trip logs into a third cluster of trip logs as corresponding to a third vehicle, wherein the third vehicle is a tertiary vehicle  (see at least 0024-0026, classify driving clusters which determine number of times each driver was operating each vehicle and where the clusters will indicate which vehicles are used the most; see also 0040-0048; see also 0057, provide identification of a common driver across multiple journeys spanning one or more vehicles and a total number of drivers involved in a set of journeys performed by one or more vehicles, and where this information can be used to identify which vehicles are used the most)

31.    Claim 16:
While Basir, Grokop, and Lehmann disclose claim 1, above and Grokop further discloses retrieving, with the one or more processors, subsequent sensor data from the mobile device; (see at least 0050, sensor data is logged continuously; see also 
•    retrieving, with the one or more processors, subsequent sensor data from the mobile device; (see at least Figure 1 and associated text; see also H0013-1J0018, collected data is stored and the server includes profiles related to the vehicle or user and contain information gathered from the vehicle/user operation including journeys associated to vehicle/user; see also 0024-0026, classify driving clusters which determine number of times each driver was operating each vehicle and where the clusters will indicate which vehicles are used the most; see also 0040-0048)
• and labeling, with the one or more processors, the subsequent sensor data from the mobile device as data corresponding to the first vehicle, wherein the label indicates the identity of the first vehicle, (see at least 0024-^0026, classify driving clusters which determine number of times each driver was operating each vehicle and where the clusters will indicate which vehicles are used the most; see also 0040-0048) 
It would have been obvious to one of ordinary skill in the art at the time of the vehicle monitoring system including vehicle and driver behavior of Basir and the detection of various motion states of a mobile device as taught in Grokop with the trip object threshold functionality of Lehmann in order to obtain an acceptable amount of trip data to obtain more accurate results when analyzing data.
Claim 17- 20 for a computer device (Basir see Figure 1) and Claim 23 for a computer readable storage medium (Grokop see 0036) substantially recites the subject matter of Claims 1,3, 5, 6, and are rejected based on the same rationale as given above.

32.    Claims 27, 29 and 31 are rejected under 35 U.S.C. 103(a) as being unpatentable over Basir et al. (US 2013/0041521) in view of Grokop et al. (US 2013/0245986) in view in view of Lehmann et al. (US 2010/0030582) further in view of Abramson et al. (US 2012/0071151).

33.    Claim 27:
While Basir, Grokop, and Lehman disclose claim 1, neither explicitly disclose the following limitation; however, Abramson does disclose:
wherein the audio signals associated with the vehicle include data indicating engine sounds of the vehicle that is generated via a microphone associated with the mobile computing device, (see at least 0254, an on board cell phone includes a microphone for hearing engine sounds)
It would have been obvious to one of ordinary skill in the art at the time of the vehicle monitoring system including vehicle and driver behavior of Basir, the detection of various motion states of a mobile device as taught in Grokop and the trip object threshold functionality of Lehmann with the mobile device microphone of Abramson since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further, the combination allows for additional vehicle data to be collected to assist with vehicle monitoring.
.

34.    Claims 28, 30 and 32 are rejected under 35 U.S.C. 103(a) as being unpatentable over Basir et al. (US 2013/0041521) in view of Grokop et al. (US 2013/0245986) in view of further in view of Lehmann et al. (US 2010/0030582) further in view of Desai et al. (US 2010/0228604).

35.    Claim 28:
While Basir, Grokop and Lehmann disclose claim 1, and Basir further discloses k-means clustering a form of multivariate analysis, neither explicitly disclose the following limitation; however, Desai does disclose:
wherein the multivariate analysis is performed on the sensor data in a weighted manner, (see at least 0083, weighting factors may be provided to a clustering algorithm module to generate product clusters using k-means clustering; see also 0014, weights may be applied to attributes)
It would have been obvious to one of ordinary skill in the art at the time of the vehicle monitoring system including vehicle and driver behavior of Basir, the detection of various motion states of a mobile device as taught in Grokop and the trip object threshold functionality of Lehmann with the weighting applied to factors in k-means clustering as in Desai to provide importance values to various factors in analyzing data.


Conclusion
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Renae Feacher whose telephone number is 571-270-5485.  The Examiner can normally be reached Monday-Friday, 9:00 am - 5:00 pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Eric Stamber can be reached at 571-272-6724.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).

Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
/Renae Feacher/
Primary Examiner, Art Unit 3683